                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                    MONROE DIVISION

JAMIE S. ROARK                                            CASE NO. 3:18-CV-0736

VERSUS                                                    JUDGE TERRY A. DOUGHTY

ANDREW SAUL, COMMISSIONER, U.S.                           MAG. JUDGE KAREN L. HAYES
SOCIAL SECURITY ADMINISTRATION

                                      JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff’s Petition for Attorney

Fees [doc. # 24] is GRANTED IN PART, and that the Commissioner shall remit to plaintiff=s

counsel a check made payable to plaintiff Jamie S. Roark for attorney fees in the amount of

$7,735.00 (44.2 hours at $175.00 per hour) plus court costs of $411.20 ($400 filing fee and

$11.20 copying charges), together with postal expenses of $22.23.

        IT IS FURTHER ORDERED that the motion [doc. # 24] otherwise is DENIED.

        Monroe, Louisiana, this 27th day of December, 2019.



                                                    ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
